Citation Nr: 0412503	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active duty from February 1952 to March 1954.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  At present, the 
veteran's case is before the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's nonservice-connected disabilities 
considered for pension purposes include mixed type headaches, 
evaluated 50 percent disabling, status post right knee 
surgery, degenerative joint disease with 15 degrees flexion 
contracture, evaluated as 40 percent disabling, hypertensive 
cardiovascular-disease (HCVD) evaluated as 30 percent 
disabling, paravertebral myositis and upper back myositis 
evaluated as 20 percent disabling, left peripheral facial 
paresis evaluated as 10 percent disabling, gout, evaluated as 
0 percent disabling and minimal weakness of the left side 
from cerebral infarct, evaluated as 10 percent disabling.  He 
is currently receiving nonservice-connected pension benefits. 

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  The veteran is able to care for his daily personal needs 
without assistance from others and is able to protect himself 
from the hazards of daily living.

5.  The veteran is neither substantially confined to his 
home/dwelling and the immediate premises by reason of his 
disabilities, nor institutionalized.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. 
§§ 1502, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2003). 

2.  The criteria for an award of special monthly pension 
based on being housebound have not been met.  38 U.S.C.A. §§ 
1502, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.351(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed to prove the claim on appeal 
via the January 2003 rating decision, the June 2003 statement 
of the case, and the July 2003 supplemental statement of the 
case.  Specifically, the appellant has been informed of the 
need to provide evidence that he is in need for aid and 
attendance of another person by showing that he currently is 
blind or nearly blind, a patient in a nursing home because of 
mental or physical incapacity, unable to care for his daily 
personal needs without assistance from others, or unable to 
protect himself from the hazards of daily living.  He has 
also been informed of the need to provide evidence that he 
has a single permanent disability rated as 100 percent 
disabling and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
and involving different anatomical segments or bodily 
systems; or (2) is permanently housebound by reason of 
disability or disabilities.  Additionally, via an August 2002 
RO letter, and the June 2003 statement of the case, the 
appellant was given specific information with respect to the 
VCAA and the changes in the law pursuant to the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
available and identified medical records have been obtained, 
including private and VA treatment records, and March 1997 
and September 2002 VA examination reports.  No additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been identified.  
Thus, the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, in Pelegrini v. Principi,  17 Vet. App. 412 (2003), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  By various informational 
letters and a statement of the case, and their accompanying 
notice letters, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

In this case, in a March 1988 rating decision, the veteran 
was awarded nonservice-connected pension benefits.  His 
nonservice-connected disabilities considered for pension 
purposes include mixed type headaches, evaluated 50 percent 
disabling, status post right knee surgery, degenerative joint 
disease with 15 degrees flexion contracture, evaluated as 40 
percent disabling, hypertensive cardiovascular-disease (HCVD) 
evaluated as 30 percent disabling, paravertebral myositis and 
upper back myositis evaluated as 20 percent disabling, left 
peripheral facial paresis evaluated as 10 percent disabling, 
gout, evaluated as 0 percent disabling and minimal weakness 
of the left side from cerebral infarct, evaluated as 10 
percent disabling.  

With respect to the applicable law, increased pension is 
payable to a claimant who has a need for regular aid and 
attendance.  See 38 C.F.R. § 3.351 (2003).  Generally, need 
for regular aid and attendance means helplessness or being so 
helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1502(b) (West 2002); 38 C.F.R. § 3.351(b), (c) (2003).

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  38 
C.F.R. § 3.352(a) (2003).

In addition, a claimant will meet the criteria for aid and 
attendance if he/she is permanently bedridden. "Bedridden" 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  See id.  Determinations that the veteran 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  See id.

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Moreover, determinations that the veteran is so 
helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such that would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See id.

Furthermore, if a veteran is entitled to pension but not in 
need of regular aid and attendance, the veteran may meet the 
criteria for special monthly pension based on housebound 
status if, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of disability or 
disabilities.  The permanently housebound requirement is met 
when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  See 38 C.F.R. 
§ 3.351(d) (2003).

In this case, the medical evidence includes treatment records 
from the San Juan VA Medical Center dated since the veteran's 
discharge from service to 2002.  These records basically 
describe the treatment the veteran has received over time for 
various health problems, including chronic alcoholism, 
arthritis of the knee, gastrointestinal problems, 
cerebrovascular accident and its residuals, hypertension and 
osteoporosis.

Additionally, the evidence includes records received from the 
Social Security Administration (SSA) showing that the veteran 
has been deemed to be disabled for SSA purposes since January 
1988 due to uncontrolled high blood pressure, and left sided 
facial palsy.  The treatment records upon which the SSA based 
its decision to award disability benefits are also of record.

A March 1997 VA examination report indicates the veteran had 
no restrictions of the upper or lower extremities.  He was 
able to ambulate well without deficit in weight bearing, 
balance or propulsion.  He did not have limitation of motion 
or deformities of the spine, trunk or neck, and was able to 
carry out activities of daily living and to attend the needs 
of nature by himself without assistance.  He also traveled 
away out of his home alone to attend medical appointments, 
and/or go to the barber shop, bank, pharmacy and church.

A September 2002 VA examination report reveals the veteran 
was 70 years old and was brought to the examination via car 
by his foster son.  He was not hospitalized or bedridden, did 
not have major visual problems, and appeared mentally capable 
of managing his benefit payments.  During a typical day, he 
got up at 6:00 am, walked to the bathroom for needs of 
nature, and to rinse his mouth, wash his face and brush his 
teeth.  He was able to shave with the assistance of his wife.  
Then, he got dressed, had breakfast at the table, watched 
television or listened to music, and occasionally sat on the 
corridor to see people pass by.  His wife would fix him lunch 
at mid-day, and then he would watch some more television.  He 
took a bath at about 4:00 p.m. and then had dinner at about 
6:00 p.m. which was also prepared by his wife.  Upon 
examination, he was well developed and nourished, and had 
erect posture with normal gait although used a cane for 
support due to knee pain.  He was still able to attend to 
activities of daily living and to the needs of nature by 
himself.  He also walked with adequate propulsion and balance 
with the aid of a cane, and had no limitation of motion or 
deformity of the spine, trunk or neck.  Finally, he was able 
to walk by himself for about a block, and was able to leave 
the house to attend to medical appointments and to go to the 
bank, barber shop and the post office, although accompanied 
by his wife.     

After a review of the evidence, the Board finds that the 
evidence shows the veteran still enjoys fairly good vision, 
per September 2002 VA aid and attendance examination report.  
Hence, he is not blind or nearly blind, and does not meet the 
criteria for special monthly pension benefits under 38 C.F.R. 
§ 3.351(c)(1) (2003) based on impairment of vision.  As well, 
the medical evidence of record does not indicate that the 
appellant is hospitalized or a patient in a nursing home 
because of mental or physical incapacity, per the March 1997 
and September 2002 VA aid and attendance examination reports.  
Therefore, the Board finds that the criteria for special 
monthly pension benefits under 38 C.F.R. § 3.351(c)(2) (2003) 
are not met.

In addition, the evidence does not establish that the 
appellant has a factual need for the regular aid and 
attendance of another, pursuant to the criteria set forth in 
38 C.F.R. § 3.352(a) (2003).  It is clear from March 1997 and 
September 2002 VA aid and attendance examinations that he is 
able to dress/undress himself and to keep himself ordinarily 
clean and presentable.  He is still able to stand up and walk 
short distances with the aid of a cane.  Additionally, he 
does not require the use of prosthesis or orthopedic 
appliances, is able to feed himself, and is able to attend 
the wants of nature by himself.  The medical evidence in the 
aggregate simply does not show that he is incapacitated, 
physically or mentally, requiring care or assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  

In summary, the evidence shows the veteran's disabilities do 
not render him unable to care for his daily personal needs 
without assistance from others and do not render him unable 
to protect himself from the hazards of daily living. 
Therefore, he does not qualify for increased pension benefits 
on the basis of having a regular need for aid and attendance.

Lastly, the record does not show that the veteran has a 
single permanent disability rated as 100 percent disabling, 
and additional disability or disabilities independently 
ratable at 60 percent or is permanently housebound by reason 
of disability or disabilities.  He is able to leave the house 
to attend to medical appointments and to go to the bank, 
barber shop and the post office, although accompanied by his 
wife, per the September 2002 VA examination report.  Hence, 
the criteria for special monthly pension based on housebound 
status under 38 C.F.R. § 3.351(d) (2003) are not met.

In reaching the above decision, the Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b).  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
For the reasons discussed above, the preponderance of the 
evidence is against the award of special monthly pension 
based on the need for the regular aid and attendance of 
another person or on being housebound, and the reasonable 
doubt doctrine is not for application to this issue.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Special monthly pension based on the need for regular aid and 
attendance or on being housebound is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



